DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fields (2012/0074739).  Fields shows the use of a chair (130) with a tray (120) that has an electrical component (165) attached thereto via an electrical conductor (flexible electrical wiring) (as described in para[0025]) that extends from the chair to the electrical component.  The electrical component is reoriented with respect to the chair when the tray is reoriented.  Regarding claim 2, an illumination device (i.e., a lamp) may inherently be provided on the tray via the electrical component.  Regarding claim 6, Fields discloses the tray having a cup holder (box) in order to hold items which may include a cup (see para[0025]).  Regarding claims 13-14, Fields shows the use of a tray attachment (114) whereby the electrical conductor is routed through the tray attachment (see para[0025]). 
Claim(s) 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culpepper (2,797,973).  Culpepper shows the use of a tray connected to a chair and reorientable with respect to the chair.   The tray has a tray attachment (44) and biasing mechanism (42).  
Claim(s) 15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariol et al. (5,489,138).  Mariol et al. shows the use of a tray (16) connected to a chair and reorientable with respect to the chair.   The tray has a tray attachment (32) and biasing mechanism (68).  The tray spans between first and second chair arm rests (28) of the chair.  

Allowable Subject Matter
Claims 4-5, 7, 10-12 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 2018/0049585, 2007/0247836, DE 102013203920A1 and JP 201809502A show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
January 15, 2022